DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3 and 5 are objected to because of the following informalities: “electrically connecting the first (second) circuit” appears to be intended as “electrically connecting to the first (second) circuit.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 2021/0233899; herein “Lu”).
Regarding claim 1, Lu discloses in Figs. 6 and related text a method of manufacturing an electronic device, comprising: 
providing a substrate (11, see [0056]) having a first surface, a second surface opposite to the first surface, and a side surface between the first surface and the second surface; 
5forming a first circuit (see [0084]) on the first surface; 
forming a first protection layer (e.g. 13, see [0085] and [0078]) on the first circuit, wherein a portion of the first circuit is exposed (e.g. 125GL/127L exposed); 
forming a second circuit (15, see [0085]) on the second surface; and 
making the second circuit electrically connected with the exposed portion of the first 10circuit (connected through 16a/16b, see [0070]).  
Regarding claim 2, Lu further discloses 
forming a connection pattern (16a/16b) on the side surface, wherein the second circuit is electrically connected with the exposed portion of the first circuit through the connection pattern.  
Regarding claim 3, Lu further discloses 
15removing the first protection layer (in area of 10a1, see [0073]) and transferring a plurality of light emitting elements (20, see [0074]) onto the first surface of the substrate, electrically connecting the first circuit.  
Regarding claim 4, Lu further discloses 
forming a second protection layer (17, see Fig. 6(b) and [0087]) on the second circuit (15), wherein a portion of the second circuit is exposed (see Fig. 6(j)).  
Regarding claim 205, Lu further discloses 
removing the second protection layer (see Fig. 6(j)) and bonding an integrated circuit (30, see [0096]) onto the second surface of the substrate, electrically connecting the second circuit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,366,179. 
Regarding claim 1, claims 1 and 5 substantially recite all of the limitations of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because a portion of the first circuit is exposed at least when the first protection layer is removed, as recited in claim 5 of ‘179.
Regarding claim 2, claim 1 further recites the limitations of the instant application.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,366,179 in view of Lu. 
Regarding claims 1 and 2, claims 1 substantially recite all of the limitations of the instant application except for forming a first protection layer on the first circuit, wherein a portion of the first circuit is exposed. 
In the same field of endeavor, Lu teaches the claimed limitation in the same manner as set forth in the rejection above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of ‘179 to have the protection layer and exposed portion as claimed, as taught by Lu, in order to protect the circuit while processing the back side of the device and in order to allow for electrical connection of the circuits, respectively.
Regarding claim 3, Lu further teaches the limitations of claim 3 in the same manner as set forth in the rejection above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of ‘179 to have plurality of light emitting elements onto the first surface of the substrate, electrically connecting the first circuit, as taught by Lu, in order to achieve a display device.
Regarding claim 4-5, Lu further teaches the limitations of claims 4-5 in the same manner as set forth in the rejection above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of ‘179 to have a second protection layer on the second circuit as claimed and removing the second protection layer and bonding an integrated circuit as claimed, as taught by Lu, in order to protect the second circuit during processing of the first side of the substrate and to provide a display chip with integrated circuity for driving the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2022/0045124) is cited for showing a connection pattern on a side surface of the substrate (see Fig. 4 and related text).
Xiao et al. (US 2021/0375702) is cited for showing a connection pattern on a side surface of the substrate (see Fig. 1 and related text).
Yoshihara et al. (US 2012/0056288) is cited for showing a connection pattern on a side surface of the substrate (see Fig. 4 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/21/2022